Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
On June 1, 1989, claimant formed a corporation for the purpose of designing and selling personalized stationary and gifts. As a result of activities she performed on behalf of the corporation, the Board found claimant ineligible to receive unemployment insurance benefits during three separate benefit periods on the basis that she was not totally unemployed. The Board further reduced her right to receive future benefits, finding that she made willful false statements to obtain benefits. Claimant challenges the Board’s decision.
The record discloses that after incorporating the business, claimant, inter alia, opened a corporate checking account, printed business cards, took customer orders, worked with manufacturers to fill customer orders, received deliveries and paid corporate expenses. She was the sole officer and shareholder of the corporation. Claimant sold the business to her husband in January 1991, but continued to receive deliveries and write checks from the corporate bank account. Claimant did not disclose to the local unemployment insurance office the activities she performed on behalf of the corporation either before or after she sold it to her husband. In view of this, we find that the Board’s decision is supported by substantial evidence. Claimant’s reliance upon Matter of Valvo (Ross) (57 NY2d 116) does not compel a contrary conclusion.
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.